ANADIGICS ANNOUNCES FIRST QUARTER 2009 RESULTS Quarterly Net Sales of $30.5 Million; Non-GAAP Net Loss was ($0.21) WARREN, N.J., April 28, 2009—ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the broadband wireless and wireline communications markets, reported first quarter 2009 net sales of $30.5 million, a decrease of 33% sequentially and 59% from the first quarter of 2008.As of April 4, 2009, cash, cash equivalents and short and long-term marketable securities totaled $132.5 million. GAAP net loss for the first quarter of 2009 was $22.0 million, or ($0.36) per share.Non-GAAP net loss for the first quarter of 2009 was $12.8 million, or ($0.21) per share. Non-GAAP financial measures exclude charges of $9.2 million, or ($0.15) per share, associated with stock-based compensation, inventory, impairment of auction rate securities and a reduction in workforce. The details of the Non-GAAP adjustments are available in the accompanied financial schedules. “Our results reflect typical wireless seasonality and the effects of the economic downturn on our cable and WiFi customers,” commented Mario Rivas, President and Chief Executive Officer. “While I am not satisfied with our financial guidance for the second quarter, which continues to reflect the impact of the economic downturn on our customers, we are confident that we have the leading technologies to service our end markets and are focused on execution, both strategically and operationally.I am encouraged by our high level of design win activity and, as a result, expect a return to revenue growth in the second half of 2009.” Outlook for the Second Quarter 2009 Net sales for the second quarter of 2009 are expected to decline approximately 8% to 10% from the first quarter of 2009.Net loss per share on a GAAP basis for the second quarter is expected to be approximately ($0.29).Non-GAAP loss per share, excluding non-cash stock compensation expense, is expected to be approximately ($0.24).The net loss and non-GAAP loss per share are based on an estimated diluted weighted average outstanding common share count of 62 million. The statements regarding the Company’s anticipated future performance are forward looking and actual results may differ materially. Please see safe harbor statement at the end of this press release. This press release includes financial measures that are not in accordance with GAAP, consisting of non-GAAP net income or loss and non-GAAP income or loss per share.
